Case 4:21-cr-20234-SDD-CI ECF No. 15, PageID.33 Filed 09/03/21 Page 1 of 8



                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                   Plaintiff,
                                Case No. 21-cr-20234
                                Hon. STEPHANIE DAWKINS DAVIS
 vs.


 BRANDON MARCUS KAIN,

                     Defendant.
 _________________________________/
 TIMOTHY M. TURKELSON
 Assistant United States Attorney
 101 First Street, Suite 200
 Bay City, MI 48708
 (989) 895-5712
 Email: Timothy.turkelson@usdoj.com

 SANFORD A. SCHULMAN
 Attorney for Defendant
       BRANDON MARCUS KAIN
 500 Griswold Street, Suite 2340
 Detroit, Michigan 48226
 (313) 963-4740
 Email: saschulman@comcast.net
 _____________________________/

    DEFENDANT, BRANDON MARCUS KAIN’S UNOPPOSED
      MOTION REQUESTING A MENTAL COMPETENCY
 EVALUATION PURSUANT TO 18 U.S.C. §§ 4241 AND TO APPOINT
                      EXPERT

       NOW COMES the Defendant, BRANDON MARCUS KAIN, by and

 through his attorney, SANFORD A. SCHULMAN and states in support of


                                    1
Case 4:21-cr-20234-SDD-CI ECF No. 15, PageID.34 Filed 09/03/21 Page 2 of 8



 his motion requesting a mental competency evaluation pursuant to 18 U.S.C.

 §§ 4241 and that such examination be conducted in accordance with 18

 USCS § 4247and to appoint Dr. Jeffrey Wendt, PhD to conduct said

 examination as follows:

       1. The Defendant, BRANDON MARCUS KAIN, is charged in a one

 count indictment with Unlawfully attempting to damage or destroy by

 explosive device a building used in interstate commerce. (R. 1, Indictment,

 PgID 1-3).

       2. Brandon Kain has been held in custody since his arrest and is

 currently in the Sanilac County Jail in Sandusky, Michigan.

       3. That it is alleged on August 3, 2020 at approximately 2:30 p.m.

 the Genesee County Central Dispatch received a 9-1-1 call from an

 individual in Montrose Township who allegedly fired shots and threw an

 incendiary device into a residence. The witnesses described individual as

 having come from across the river, acting erratic and dressed in a clown suit.

       4. BRANDON KAIN was later arrested and charged with the pending

 case. He has a history of mental health issues, was under the care of a

 psychiatrist and is suffering from various psychological problems for which

 he is taking medication.




                                       2
Case 4:21-cr-20234-SDD-CI ECF No. 15, PageID.35 Filed 09/03/21 Page 3 of 8



       6. The allegations and the mental health history support a referral for

 an evaluation and recommendation regarding competency and criminal

 responsibility.

       7. Defense counsel is therefore requesting a mental competency

 evaluation pursuant to 18 U.S.C. §§ 4241 and that such examination be

 conducted in accordance with 18 USCS § 4247.

       8. On June 1, 2021 the defense hired Dr. Gerald Shiener to conduct

 an evaluation and prepare a recommendation Unfortunately, Dr. Shiener has

 been unable to conduct that evaluation and has not been responsive to

 inquiries. The family does not have the resources to retain an expert.

       9. Dr. Jeffrey Wendt, PhD has indicated he his willing to accept the

 appointment as an expert, to conduct the evaluation and prepare a report and

 recommendation and to be compensated in accordance with the rates set by

 the Criminal Justice Act (CJA).

       10. Timothy Turkelson, the assistant United States Attorney, has

 indicated he does not oppose this motion.

       11. The defendant stipulates that any delays or continuances of that

 may occur as a result of the need for additional time to conduct and compete

 the defense requested evaluation and the October 26, 2021 trial date

 qualifies as excludable delay under the Speedy Trial Act, 18 U.S.C. §



                                       3
Case 4:21-cr-20234-SDD-CI ECF No. 15, PageID.36 Filed 09/03/21 Page 4 of 8



 3161(h)(7), because the ends of justice served by the granting of the this

 continuance outweigh the best interests of the public and the defendant in a

 speedy trial. The parties’ reasons for the continuance and for a finding of

 excludable delay is the need to conduct and complete the psychological

 evaluation and to allow the parties time to then explore a possible resolution.

       WHEREFORE, Sanford A. Schulman, as counsel for the defendant,

 BRANDON MARCUS KAIN, respectfully requests this Honorable Court

 refer the issue of competency for an investigation and recommendation

 pursuant to 18 U.S.C. §§ 4241 and that such examination be conducted in

 accordance with 18 USCS § 4247 and that Dr. JEFFERY WENDT be

 appointed for that purpose and compensated in accordance with the rates set

 by the Criminal Justice Act for the reasons so stated herein.

                           Respectfully submitted,


                           /s/ Sanford A. Schulman
                           SANFORD A. SCHULMAN
                           Attorney for Defendant
                                  BRANDON MARCUS KAIN
                           500 Griswold Street, Suite 2340
                           Detroit, Michigan 48226
                           (313) 963-4740
                           Email: saschulman@comcast.net

 Date: September 2, 2021




                                        4
Case 4:21-cr-20234-SDD-CI ECF No. 15, PageID.37 Filed 09/03/21 Page 5 of 8



                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                   Plaintiff,
                                Case No. 21-cr-20234
                                Hon. STEPHANIE DAWKINS DAVIS
 vs.


 BRANDON MARCUS KAIN,

                     Defendant.
 _________________________________/
 TIMOTHY M. TURKELSON
 Assistant United States Attorney
 101 First Street, Suite 200
 Bay City, MI 48708
 (989) 895-5712
 Email: Timothy.turkelson@usdoj.com

 SANFORD A. SCHULMAN
 Attorney for Defendant
       BRANDON MARCUS KAIN
 500 Griswold Street, Suite 2340
 Detroit, Michigan 48226
 (313) 963-4740
 Email: saschulman@comcast.net
 _____________________________/

   BRIEF IN SUPPORT OF DEFENDANT, BRANDON MARCUS
    KAIN’S UNOPPOSED MOTION REQUESTING A MENTAL
  COMPETENCY EVALUATION PURSUANT TO 18 U.S.C. §§ 4241
                AND TO APPOINT EXPERT




                                    5
Case 4:21-cr-20234-SDD-CI ECF No. 15, PageID.38 Filed 09/03/21 Page 6 of 8



       NOW COMES the Defendant, BRANDON MARCUS KAIN, by and

 through his attorney, SANFORD A. SCHULMAN and states in support of

 his motion requesting a mental competency evaluation pursuant to 18 U.S.C.

 §§ 4241 and that such examination be conducted in accordance with 18

 USCS § 4247and to appoint Dr. Jeffrey Wendt, PhD to conduct said

 examination as follows:

                           STATEMENT OF FACTS

       .The allegations in the pending case and the mental health history of

 the defendant support the entry of an order referring the issue of competency

 and criminal responsibility for an evaluation and recommendation The

 defense is requesting the appointment of Dr. Jeffrey Wend, PhD who is

 qualified to conduct such examination.

       The defendant understands and agrees that any delays or continuances

 of the October 26, 2021 trial day that may occur as a result of the need for

 additional time to conduct and compete the defense requested evaluation

 qualifies as excludable delay under the Speedy Trial Act, 18 U.S.C. §

 3161(h)(7), because the ends of justice served by the granting of the this

 continuance outweigh the best interests of the public and the defendant in a

 speedy trial. The parties’ reasons for the continuance and for a finding of




                                        6
Case 4:21-cr-20234-SDD-CI ECF No. 15, PageID.39 Filed 09/03/21 Page 7 of 8



 excludable delay is the need to conduct and complete the psychological

 evaluation and to allow the parties time to then explore a possible resolution.

                                 ARGUMENT

       At any time after the commencement of a prosecution for an offense

 and prior to the sentencing of the defendant, or at any time after the

 commencement of probation or supervised release and prior to the

 completion of the sentence, the defendant or the attorney for the

 Government may file a motion for a hearing to determine the mental

 competency of the defendant. The court shall grant the motion, or shall order

 such a hearing on its own motion, if there is reasonable cause to believe that

 the defendant may presently be suffering from a mental disease or defect

 rendering him mentally incompetent to the extent that he is unable to

 understand the nature and consequences of the proceedings against him or to

 assist properly in his defense. 18 U.S.C. §§ 4241

       A district court should grant such a hearing if there is "reasonable

 cause to believe" the defendant is mentally incompetent. [**6] 18 U.S.C. §

 4241(a). We review a district court's "reasonable cause" determination for

 abuse of discretion. United States v. Jones, 495 F.3d 274, 277 (6th Cir.

 2007).




                                        7
Case 4:21-cr-20234-SDD-CI ECF No. 15, PageID.40 Filed 09/03/21 Page 8 of 8



       In the case at bar, BRANDON MARCUS KAIN has a history of

 mental health issues and a report and recommendation is warranted to assist

 the court and the parties. Such conduct justifies a referral for a licensed

 therapist and expert to evaluate him and provide a report and

 recommendation regarding his competency to proceed and criminal

 responsibility. Timothy Turkelson, the assistant United States Attorney, has

 indicated he does not oppose this motion.

       WHEREFORE, Sanford A. Schulman, as counsel for the defendant,

 BRANDON MARCUS KAIN, respectfully requests this Honorable Court

 refer the issue of competency for an investigation and recommendation

 pursuant to 18 U.S.C. §§ 4241 and that such examination be conducted in

 accordance with 18 USCS § 4247 and that Dr. JEFFERY WENDT be

 appointed for that purpose and compensated in accordance with the rates set

 by the Criminal Justice Act for the reasons so stated herein.

                           Respectfully submitted,

                           /s/ Sanford A. Schulman
                           SANFORD A. SCHULMAN
                           Attorney for Defendant
                                  BRANDON MARCUS KAIN
                           500 Griswold Street, Suite 2340
                           Detroit, Michigan 48226
                           (313) 963-4740
                           Email: saschulman@comcast.net

 Date: September 2, 2021


                                        8
